Per curiam.
After plenary consideration of this matter (Morris v. Brooks, 186 Ga. App. 177 (366 SE2d 777) (1988); Trust Co. Bank v. Thornton, 186 *544Ga. App. 706 (368 SE2d 158) (1988)), it is found not to satisfy the criteria for the grant of certiorari, and the writ is therefore vacated.
Decided September 29, 1988.
Swift, Currie, McGhee & Hiers, Glover McGhee, Michael H. Schroder, for appellant (case no. 45612).
Alston & Bird, G. Conley Ingram, Jay D. Bennett, Robert P. Riordan, for appellees.
Richard G. Greer, Jeffrey F. Leasendale, for appellant (case no. 45612).
Walter H. Beckham III, Mark S. Izenson, Thomas D. Harper, for appellees.

All the Justices concur.